Notice of Allowability
Claims 6-9, 12, and 14-28 are allowed. 
The following is a statement of Examiner’s reasons for allowance:

Regarding Claim 6, Applicant has converted claim 6 into an independent claim and added limitations from claims 10-11.  Claim 11 was identified as allowable subject matter in the previous Office Action.  

Claims 7-9 and 21-22 are allowed because they depend on claim 6.

Regarding Claim 12, Applicant has added the limitations of claim 13, which the Office identified as allowable subject matter in the previous Office Action. 

Claims 14-20 are allowed because they depend on claim 12.

Regarding Claim 23, claim 23 is a new claim that contains limitations that are similar to those found in claims 1, 12, and 14.  The Office identified claim 14 as allowable subject matter in the previous Office Action. 

Claims 24-28 are allowed because they depend on claim 23. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.